Citation Nr: 9916506	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-35 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to June 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's pes planus is 
presently manifested by a severe disability with marked 
deformity and pain on manipulation, without evidence of 
marked pronation, marked inward displacement, or severe spasm 
of the tendo achillis on manipulation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran was treated for 
symptomatic bilateral third degree pes planus in July 1943.  
Subsequent records show the veteran reported pain in the 
arches of the feet.  The diagnoses included bilateral third 
degree pes planus and pronated feet.  Treatment included the 
use of longitudinal shoe padding.

VA examination in November 1944 found pronated feet with a 
nearly straight line longitudinal arch from the great toes to 
the heels.  There was flattening of the transverse arch, and 
the feet were cold to the touch.  The examiner noted the 
veteran was able to stand on toes.  There was no increased 
turgescence, no callous formations, and no eversion of the 
calcaneus nor displacement of the Achilles Tendon.  

A November 1944 rating action granted service connection for 
bilateral pes planus and assigned a 10 percent rating from 
service discharge to January 1945 and a noncompensable rating 
from that date.  

Subsequent VA examination included a diagnosis of moderate 
bilateral flat feet.  In April 1946 the examiner noted the 
veteran had second degree pes planus .  There was no evidence 
of limp, limited dorsal flexion at the ankle, or hallux 
valgus.  A September 1948 examination found the veteran's pes 
planus represented a third degree disorder with pain.  The 
examiner noted the veteran's ability to stand on his toes was 
poor.  

VA examination in January 1977 found bilateral symptomatic 
second degree pes planus.  The veteran reported foot problems 
after standing for very long periods, and stated that he wore 
heavy thick arch supports which had helped somewhat.  The 
examiner noted there was tenderness under the region of the 
long plantar ligament and posterior tibial muscle belly of 
the calf.  

VA examination in January 1978 found bilateral symptomatic 
third degree pes planus.  The examiner noted flat long arches 
and pronated feet with convex medial borders.  There was 
tenderness to the deep plantar aspects of the feet.  It was 
noted the veteran complained of pain upon examination and 
manipulation of the feet, and that he refused demonstrations 
of dorsiflexion, plantar flexion, and toe motion.  X-ray 
examination revealed bilateral pes planus with no other 
abnormality.

A March 1978 rating action increased the noncompensable 
evaluation for pes planus to 30 percent from May 1977.  
Private medical evaluation in July 1985 found marked 
tenderness to the medial central portion of the plantar 
fasciae, the spring ligament, and the talonavicular joint.  
Stance and gait revealed marked abduction and dorsiflexion of 
the foot in the hind foot, with severe subtalar instability 
and pronation.  The diagnoses included obvious marked 
bilateral subtalar joint instability with pes valgo-planus 
and plantar fasciitis.

VA examination in November 1990 included a diagnosis of 
bilateral pes planus with associated plantar fasciitis, left 
more that right, unresponsive to shoe inserts and treatment.  
The examiner noted obvious pes planus with flattening of the 
arches and pronation at the subtalar joints.  There was 
tenderness to palpation of the origin of the plantar fascia.

Private medical records dated in 1991 and 1992 included 
complaints of foot pain and polyneuropathy without opinion as 
to etiology.  

A January 1992 private neurology examination found peripheral 
polyneuropathy of uncertain etiology.  It was noted the 
veteran reported continuous foot pain since approximately 
1985 which was originally manifested by calf pain and a 
sensation of coldness in the feet.  

During VA examination in March 1992 the veteran reported 
chronic foot pain which was less severe in daytime than night 
and numbness which made it difficult to walk.  He stated he 
wore specially ordered shoes because regular shoes did not 
fit properly.  The examiner noted the veteran's feet appeared 
normal but were long and narrow and exhibited some pes planus 
deformity.  There was no specific toe deformity and no 
external skin lesions.  There was mild tenderness to the 
plantar surfaces.  The dorsalis pedis and posterior tibialis 
arteries were intact.  There was normal musculature of the 
feet but definite sensory abnormality.  The diagnosis was 
chronic foot pain primarily due to peripheral neuropathy, but 
also due to chronic plantar fasciitis and pes planus 
deformity. 

VA outpatient treatment records include an August 1993 report 
which noted the veteran complained of right metatarsal head 
pain and tenderness to the lateral edge of the foot.  He 
stated he had used numerous orthotic devices without relief.  
The examiner noted tenderness to the fifth metatarsal head.  
There was no evidence of callous formation and the arches 
were nontender.  It was noted x-ray examination revealed 
slight spur to the lateral fifth metatarsal head.

In statements dated in November 1994 the veteran requested a 
higher rating for his bilateral foot disorder.  He stated his 
ligaments and bones hurt most of the time.

During VA examination in October 1994 the veteran reported 
peripheral neuropathy with severe spasm to the toes and top 
of the feet since 1985, with a needle-like feeling when 
walking and numbness and tiredness.  He reported new shoe 
inserts had helped minimally.  The examiner noted the 
veteran's shoes revealed a slightly worn left heel with 
inserts in each shoe.  The veteran was unable to ambulate 
barefoot.  There was no evidence of corns, calluses or 
erythema.  There was varus deformity of the fourth toes and 
the veteran used pads between his toes to prevent rubbing.  
The diagnoses included bilateral pes planus, foreign body to 
the right fifth metatarsal, and bilateral degenerative joint 
disease to the feet and ankles.

During VA examination in July 1997 the veteran reported 
chronic foot problems since active service, including foot 
numbness which had become pronounced approximately 15 years 
earlier.  It was noted present treatment involved foot baths, 
shoe inserts, oral medication, and use of a cane.  The 
veteran stated his ability to walk was limited to 
approximately 10 minutes because of foot pain.  There was 
possible claudication.  The examiner noted the veteran 
reported heel pain, severe arch pain, some forefoot pain, 
numbness to feet, more so to the toes, and some loss of 
proprioception.  Upon objective examination the examiner 
noted average muscle condition, and noted the veteran was 
able to rise on toes and heels and was able to stand on the 
medial and lateral borders of the feet, with reports of some 
pain.  There was limping to the lower extremities which the 
veteran attributed to foot pain.  

The examiner noted moderate generalized tenderness to the 
heels, but otherwise normal to palpation, and moderate pes 
planus.  The arches were very tender to the plantar aspects.  
The forefeet were normal, except for numbness.  Tarsal tunnel 
signs were negative.  The diagnoses included heel pain as 
referred pain from the foot and ankle, with probable moderate 
plantar fasciitis, chronic muscular strain secondary to pes 
planus and manifested by chronic arch pain, with some pain 
due to degenerative arthritis and probable plantar fasciitis, 
and forefoot numbness due to peripheral neuropathy.  The 
examiner stated the veteran's peripheral neuritis manifested 
by foot numbness was probably totally unrelated to pes 
planus.  

VA neurology examination in October 1997 included diagnoses 
of large fiber neuropathy of unknown etiology and arthritis.  

A January 1998 private medical report noted the veteran had 
been diagnosed with primary sensory polyneuropathy.  It was 
the physician's opinion that the veteran was totally disabled 
as a result of his lower extremity disorders.  It was 
recommended that the veteran be followed by a neurologist for 
treatment for his foot pain.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The Ratings Schedule provides disability ratings for acquired 
flatfoot which is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation and not improved by orthopedic shoes or 
appliances (bilateral 50 percent, unilateral 30 percent); 
severe with objective evidence of marked deformity, pain on 
manipulation and use, indication of swelling on use and 
characteristic callosities (bilateral 30 percent, unilateral 
20 percent); moderate with weight-bearing line over or medial 
to great toe, inward bowing of the tendo achillis and pain on 
manipulation and use of the feet (bilateral or unilateral 10 
percent); or mild with symptoms relieved by built-up shoe or 
arch support (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5276 (1998).

Recent medical evidence demonstrates that the veteran's 
bilateral pes planus is severe, with objective evidence of 
marked deformity and pain on manipulation.  Although there is 
evidence of pronation and tenderness to the plantar surfaces 
of the feet, there is no evidence of marked pronation, marked 
inward displacement, or severe spasm of the tendo achillis on 
manipulation.  The veteran has reported that his foot 
disorders were improved somewhat by orthopedic shoes or 
appliances.  The Board also notes that the veteran's 
degenerative joint disease of the feet has not been related 
to the service-connected pes planus disorder by medical 
evidence, and that a July 1997 VA opinion specifically 
excluded the veteran's neurologic symptoms as related to pes 
planus.  Therefore, the Board finds that a rating higher than 
30 percent for bilateral pes planus is not warranted.

The Board notes the present 30 percent disability rating 
includes consideration of pain on manipulation and 
accentuated use, and that the veteran's complaints of greater 
pain and dysfunction solely due to the service-connected 
disorder are not supported by adequate pathology.  While lay 
persons can provide evidence of visible symptoms, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (1998); see also Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991). 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the 


evidence is against the claim for a rating in excess of 30 
percent for bilateral pes planus.


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

